Citation Nr: 1242703	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  08-01 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Wife


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran had active service from August 1971 to April 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Salt Lake City, Utah. 

In July 2011, the Veteran and his wife testified at a personal hearing over which the undersigned presided while at the RO.  A transcript of the hearing is of record.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the July 2011 hearing, the undersigned clarified the issue on appeal and inquired as to the nature and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

An October 2011 Board decision noted that in Rice v. Shinseki, 22 Vet. App. 447   (2009), the United States Court of Appeals for Veterans' Claims (Court) held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record, such as by evidence of unemployability.  In such cases, the TDIU claim is part and parcel of the claim for increase.  Id.  During the Veteran's July 2011 hearing, he suggested that he was not employed because of his service-connected disabilities.  Thus, the TDIU claim was before the Board.  The October 2011 Board decision remanded this issue for further development. 

This issue was remanded again in June 2012 for further development, and now returns again before the Board.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim. A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran is service-connected for an acquired psychiatric condition rated at 50 percent disabling, and irritable bowel syndrome rated at 30 percent disabling. 

2.  The Veteran's service-connected disabilities prevent him from securing and following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for the establishment of TDIU, due to service-connected disabilities, have been met. 38 U.S.C.A. §§ 1155 , 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159 , 3.340, 3.341, 4.16 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants entitlement to a TDIU.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).
 
The Veteran essentially contends that his service-connected disabilities have made him unable to secure and follow substantially gainful employment. 

A Veteran will be entitled to a TDIU upon establishing that he is in fact unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  Consideration may be given to his level of education, any special training, and previous work experience in making this determination, but not to his age or impairment from disabilities that are not service connected (i.e., unrelated to his military service).  See 38 C.F.R. §§ 3.341, 4.15, 4.16, 4.19.

To qualify for a total disability rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities - provided there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).

However, even if the ratings for a Veteran's disabilities fail to meet the first two objective bases upon which a permanent and total disability rating for compensation purposes may be established, the Veteran's disabilities may be considered under subjective criteria.  If the Veteran is unemployable by reason of his disabilities, occupational background, and other related factors, an extraschedular total rating may also be assigned on the basis of a showing of unemployability, alone. 
See 38 C.F.R. § 4.16(b).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides." Also, in Faust v. West, 13 Vet. App. 342   (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income . . ."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment." In this context, the Court, citing Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975), noted that it was clear that "a claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity."  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment." 38 C.F.R. § 4.16(a).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration was given on account of the same.  See 38 C.F.R. § 4.18.

To receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529   (1993).  In this case, the Veteran is service-connected for a disability ratable at 40 percent or more; his acquired psychiatric disorder is rated as 50 percent disabling.  Further, his irritable bowel disorder is rated at 30 percent disabling, which results in a combined rating of 70 percent.  As such, he meets the minimum schedular criteria for eligibility to be considered for TDIU under the provisions of 38 C.F.R. § 4.16(a). 
However, the evidence must still approximate a finding that the Veteran is unable to pursue a substantially gainful occupation due to the service-connected disabilities. Thus, the issue is whether the evidence is at least in relative equipoise (i.e., the evidence supporting the claim and the evidence opposing the claim is approximately the same) that the Veteran's service-connected disabilities prevent him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore, 1 Vet. App. at 359.  For a Veteran to prevail on a claim for a TDIU, the record must reflect some factor, which takes this case outside the norm.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this regard, the Board finds, considering all evidence of record, that the evidence is at least in equipoise as to the question of whether the Veteran is unemployable due to his service connected disabilities.  In this regard, the Board finds probative the Veteran's statements, including his hearing testimony of July 2011, indicating that he is unable to work due to his service connected disabilities.  The Board also finds probative several statements the Veteran has submitted from private medical professionals who indicate that the Veteran is unemployable due to his service connected disabilities.  The Board finds particularly probative a letter dated June 2012 from the Veteran's private physician, who indicated that the Veteran was unable to obtain or maintain substantial or gainful employment due to both his service connected psychiatric disorder and his irritable bowel syndrome.  The Board finds this letter particularly probative because it is from the Veteran's family physician who has treated the Veteran for many years and, therefore, has an intimate knowledge of the Veteran's medical conditions.  In support of this statement, the Veteran also submitted a letter dated April 2012 from his Mental Health Case Manager, a registered nurse at a VA medical facility, who indicated that she felt the Veteran was not capable of employment due to both his irritable bowel syndrome and his mental health issues, and a July 2012 letter from another VA health care professional who also indicated that she did not think the Veteran was capable of sustained employment.  The Board finds these statements, as a whole, strongly probative as to the question of whether the Veteran is capable of employment, particularly because they have all been made by health care professionals who have close knowledge of the Veteran's condition.

 The Veteran's claim was previously denied primarily based on the medical opinions of two VA examiners.  A December 2011 opinion provided by a VA psychiatrist indicated that it was his medical opinion that the Veteran was not unemployable at the time from his service-connected bipolar disorder.  A July 2012 examination report indicated that it was the examiner's opinion that the Veteran was not unemployable due to his medical problems, specifically his irritable bowel disorder.  However, the Board finds that neither of these VA examiners appeared to have thoroughly considered both the Veteran's physical and psychological disabilities taken together.  Further, the July 2012 examination report noted that the Veteran's irritable bowel condition would not preclude work so long as the work site was near a restroom, and the December 2011 opinion noted that the Veteran could succeed in sustaining regularly substantially gainful employment in an employment setting that involved more independent work with some flexibility in the schedule, although an exacerbation of symptoms in a high stress employment setting was likely.  While the evidence shows it is conceivable that the Veteran COULD possibly find some employment if all these conditions are met, considering the Veteran's reported symptoms, including daily constipation or diarrhea, occasional vomiting, and potential exacerbation of psychiatric symptoms when exposed to stress, the Board finds that the evidence tends to show that the Veteran would be capable of no more than marginal employment.

Therefore, on a review of the relevant evidence relating to the service-connected disabilities discussed above, and giving the benefit of the doubt to the Veteran, the Board finds that the competent medical evidence of record supports the Veteran's claim that he is precluded from engaging in substantially gainful employment as a result of his service-connected disabilities.  While the Veteran's service-connected disabilities, standing alone, may not completely interfere with Veteran's employment or occupational opportunities, the Board finds that when coupled with the serious impairment in occupational functioning produced by both of his service-connected disabilities taken as a whole, the Veteran cannot be deemed capable of anything more than marginal employment, and cannot be considered capable of maintaining substantially gainful employment.

There can be no doubt that further inquiry could be undertaken with a view towards development of the claim.  However, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The mandate to accord the benefit-of-the-doubt is triggered when the evidence has reached such a stage of balance.  In this matter, the Board is of the opinion that this point has been attained. In fact, in this case, the preponderance of the evidence is in favor of the Veteran's TDIU claim.  At the very least, the benefit-of-the-doubt rule should be applied.  See Alemany, 9 Vet. App. at 519; Brown, 5 Vet. App. at 421.  As such, the Board finds that entitlement to TDIU is warranted.


ORDER

Entitlement to a TDIU is granted.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


